Petition for Writ of Mandamus Denied and
Memorandum Opinion filed July 11, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00585-CV

 
In Re Hadley Churchill Alavi,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
308th District
Court
Harris County,
Texas
Trial Court Cause No. 2010-24889

MEMORANDUM
 OPINION
On July 8, 2011, relator Hadley Churchill Alavi filed
a petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator asks
this Court to compel the Honorable James Lombardino, presiding judge of the 308th
District Court of Harris County, to vacate his orders of July 1, 2011,
dismissing real-parties-in-interest Ahmad, Zavitsanos & Anaipakos, P.C. and
Liz Fowler.
Relator has not established entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus and also deny relator’s related emergency motion
to stay proceedings.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Seymore, Boyce, and McCally.